                                            Case 3:18-cv-06963-SI Document 64 Filed 08/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EISHO SUZUKI,                                     Case No. 18-cv-06963-SI
                                   8                    Plaintiff,
                                                                                           JUDGMENT
                                   9             v.

                                  10     COUNTY OF CONTRA COSTA, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Ninth Circuit’s memorandum decision and mandate, the Court hereby enters

                                  14   judgment in favor of defendants and against plaintiff.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: August 28, 2020                       ______________________________________
                                                                                      SUSAN ILLSTON
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
